


Exhibit 10.1




THE ALTRIA GROUP, INC.
2010 PERFORMANCE INCENTIVE PLAN


RESTRICTED STOCK AGREEMENT
(January 28, 2014)


ALTRIA GROUP, INC. (the “Company”), a Virginia corporation, hereby grants to the
employee identified in the 2014 Restricted Stock Award section of the Award
Statement (the “Employee”) under the Altria Group, Inc. 2010 Performance
Incentive Plan (the “Plan”) a Restricted Stock Award (the “Award”) dated January
28, 2014 (the “Award Date”), with respect to the number of shares of the Common
Stock of the Company (the “Common Stock”) set forth in the 2014 Restricted Stock
Award section of the Award Statement (the “Shares”), all in accordance with and
subject to the following terms and conditions of this Restricted Stock Agreement
(the “Agreement”):


1.    Book Entry Registration. The Shares shall be evidenced by a book entry
account maintained by the Company’s Transfer Agent for the Common Stock. Upon
the vesting of Shares, no certificates will be issued except upon a separate
written request made to such Transfer Agent or other agent as determined by the
Company.


2.    Condition to Award. As applicable and in the sole discretion of the
Company or its delegate, this Award may be contingent on, and in consideration
of, the execution of a Confidentiality and Non-Competition Agreement by the
Employee. In the event the Employee is required to execute a Confidentiality and
Non-Competition Agreement, the Company or its delegate will so notify the
Employee prior to issuance of the Award. If the Employee does not execute the
Confidentiality and Non-Competition Agreement within a reasonable time frame
established by the Company or its delegate, but no later than 90 days after the
Award Date, this Agreement will be null and void with respect to the Employee
and the Employee will forfeit any and all rights to the Award.


3.    Restrictions. Subject to Section 2 above and Section 4 below, the
restrictions on the Shares shall lapse and the Shares shall vest on the vesting
date set forth in the 2014 Restricted Stock Award section of the Award Statement
(the “Vesting Date”), provided that the Employee remains an employee of the
Company (or a subsidiary or affiliate) during the entire period (the
“Restriction Period”) commencing on the Award Date and ending on the Vesting
Date.


4.    Termination of Employment During Restriction Period. In the event of the
termination of the Employee’s employment with the Company (and with all
subsidiaries and affiliates of the Company) prior to the Vesting Date due to
death or Disability, or upon the Employee reaching eligibility for Normal
Retirement, the restrictions on the Shares shall lapse and the Shares shall
become fully vested on the date of death, Disability, or eligibility for Normal
Retirement.


If the Employee’s employment with the Company (and with all subsidiaries and
affiliates of the Company) is terminated for any reason other than death,
Disability, or reaching eligibility for Normal Retirement prior to the end of
the Restriction Period, the Employee shall forfeit all rights to the Shares
immediately after termination of employment. Notwithstanding the foregoing, the
Compensation Committee of the Board of Directors of the Company (the
“Compensation Committee”) may, in its sole discretion, waive the restrictions
on, and the vesting requirements for, the Shares.


5.    Voting and Dividend Rights. During the Restriction Period, the Employee
shall have the rights to vote the Shares and to receive any cash dividends
payable with respect to the Shares, as paid, less applicable withholding taxes.



--------------------------------------------------------------------------------




6.    Transfer Restrictions. This Award and the Shares (until they become
unrestricted pursuant to the terms hereof) are non-transferable and may not be
assigned, hypothecated or otherwise pledged and shall not be subject to
execution, attachment or similar process. Upon any attempt to effect any such
disposition, or upon the levy of any such process, the Award shall immediately
become null and void, and the Shares shall be forfeited.


7.    Withholding Taxes. The Company is authorized to satisfy the actual minimum
statutory withholding taxes arising from the granting or vesting of this Award,
as the case may be, by deducting the number of Shares having an aggregate value
equal to the amount of withholding taxes due from the total number of Shares
awarded or the number of Shares vesting or otherwise becoming subject to current
taxation. The Company is also authorized to satisfy the actual withholding taxes
arising from the granting or vesting of this Award, or hypothetical withholding
tax amounts if the Employee is covered under a Company tax equalization policy,
as the case may be, by the remittance of the required amounts from any proceeds
realized upon the open-market sale of vested Shares by the Employee. Shares
deducted from this Award in satisfaction of actual minimum statutory withholding
tax requirements shall be valued at the Fair Market Value of the Shares on the
date as of which the amount giving rise to the withholding requirement first
became includible in the gross income of the Employee under applicable tax laws.
If the Employee is covered by a Company tax equalization policy, the Employee
also agrees to pay to the Company any additional hypothetical tax obligation
calculated and paid in accordance with such tax equalization policy.


8.    Death of Employee. If any of the Shares shall vest upon the death of the
Employee, they shall be registered in the name of the estate of the Employee
except that, to the extent permitted by the Compensation Committee, if the
Company shall have theretofore received in writing a beneficiary designation,
the Shares shall be registered in the name of the designated beneficiary.


9.    Board Authorization in the Event of Restatement. Notwithstanding anything
in this Agreement to the contrary, if the Board of Directors of the Company or
an appropriate Committee of the Board determines that, as a result of a
restatement of the Company’s financial statements, the Employee has received
greater compensation in connection with the Award than would have been received
absent the incorrect financial statements, the Board or Committee, in its
discretion, may take such action with respect to this Award as it deems
necessary or appropriate to address the events that gave rise to the restatement
and to prevent its recurrence. Such action may include, to the extent permitted
by applicable law, causing the full or partial cancellation of this Award and,
with respect to Shares that have vested, requiring the Employee to repay to the
Company the full or partial Fair Market Value of the Award determined at the
time of vesting, and the Employee agrees by accepting this Award that the Board
or Committee may make such a cancellation, impose such a repayment obligation,
or take other necessary or appropriate actions in such circumstances.


10.    Other Terms and Provisions. The terms and provisions of the Plan (a copy
of which will be furnished to the Employee upon written request to the Office of
the Corporate Secretary, Altria Group, Inc., 6601 West Broad Street, Richmond,
Virginia 23230) are incorporated herein by reference. To the extent any
provision of this Award is inconsistent or in conflict with any term or
provision of the Plan, the Plan shall govern. Capitalized terms not otherwise
defined herein have the meaning set forth in the Plan. Subject to the provisions
of section 6(a) of the Plan, in the event of any merger, share exchange,
reorganization, consolidation, recapitalization, reclassification, distribution,
stock dividend, stock split, reverse stock split, split-up, spin-off, issuance
of rights or warrants or other similar transaction or event affecting the Common
Stock after the date of this Award, the Board of Directors of the Company is
authorized, to the extent it deems appropriate, to make adjustments to the
number and kind of shares of stock subject to this Award, including the
substitution of equity interests in other entities involved in such
transactions, to provide for cash payments in lieu of Shares, and to determine
whether continued

2

--------------------------------------------------------------------------------




employment with any entity resulting from such a transaction will or will not be
treated as continued employment with the Company and its subsidiaries and
affiliates, in each case subject to any Board or Compensation Committee action
specifically addressing any such adjustments, cash payments, or continued
employment treatment.


For purposes of this Agreement, (a) the term “Disability” means a disability
that entitles the Employee to benefits under the applicable long-term disability
insurance program of the Company or any subsidiary or affiliate of the Company,
and (b) the term “Normal Retirement” means retirement from active employment
with the Company and any subsidiary or affiliate of the Company following
attainment of both age 65 and completion of five years of service with the
Company, its subsidiaries, and its affiliates. Generally, for purposes of this
Agreement, (x) a “subsidiary” includes only any company in which the Company,
directly or indirectly, has a beneficial ownership interest of greater than 50
percent and (y) an “affiliate” includes only any company that (A) has a
beneficial ownership interest, directly or indirectly, in the Company of greater
than 50 percent or (B) is under common control with the Company through a parent
company that, directly or indirectly, has a beneficial ownership interest of
greater than 50 percent in both the Company and the affiliate.


IN WITNESS WHEREOF, this Restricted Stock Agreement has been duly executed as of
January 28, 2014.


 
ALTRIA GROUP, INC.
 






 
 
By:
W. Hildebrandt Surgner, Jr.
Corporate Secretary




3